Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
air cooling unit in claim 1, which is understood to be a unit that uses adsorbents
air purification unit in claim 1 , understood to be a water cooling tower.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “which are arranged in above sequence below one another” which is considered indefinite as it is unclear what order this limitation is defining. For the purpose of examination, this limitation is interrupted that the first column is at the highest point and the second column at the lowest.
Claim 12, line 15 recites “a fraction” which is considered indefinite as it is unclear of what the fraction is part of.  For the purpose of examination, this limitation is interpreted that the fraction is a fraction of the compressed and purified feed air.
Claim 13 recite “the column” which is considered indefinite as it is unclear which column claim 13 Is referring to.  For the purpose of examination, this limitation is interpreted that it is the first column.
Claim 14 recites “introducing at least partially liquefied a first part of feed air stream” which is considered indefinite as it is unclear what the claim is referring to.  For the purpose of examination, this limitation is interpreted to be “introducing a first part of the feed air stream”.
Claim 15 recites “comprising a turbine expander for expanding a second part of the feed air stream” which is considered indefinite.  Claim 12 requires “means for providing refrigeration” which has already been interpreted to be said expander, so this limitation is unclear if it is defining a further 
Claim 17 depends from claim 12, but recites a number of repeated limitations including “a compressed and purified feed air stream” which is considered indefinite as claim 12 has already recited “a compressed and purified feed air stream”, “the main heat exchanger is set up in a way that the return gaseous streams enter from the cold end at the top, and exit from the warm end at the bottom of the main heat exchanger”  which renders the claims unclear because it is unclear if they are further defining the previous limitations or just repeating the limitations.  For the purpose of examination, these and other repeated limitations of claim 12 in claim 17 are treated as a repetition of the previous limitation but not further limiting.
Claim 17 recites “introducing at least part of the gaseous feed air stream into the first column” which is considered indefinite as “the gaseous feed air” stream lacks antecedent basis in the claims.  For the purpose of examination this limitation is interpreted to be part of the compressed and purified air introduced into the first column.
Claim 17 recites “a turbine expander” but claim 12 requires “means for providing refrigeration” which has already been interpreted to be said expander, so this limitation is unclear if it is defining a further expander or a repetition of the previous limitation.  For the purpose of examination, this limitation is considered to be a repetition of the previous limitation.
The term “medium pressure” in claim 17 is a relative term which renders the claim indefinite. The term “medium” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, this limitation is interpreted that it is a pressure above a lower pressure in the system.
Claim 19 “a turbine expander” but claim 12 requires “means for providing refrigeration” which has already been interpreted to be said expander, so this limitation is unclear if it is defining a further expander or a repetition of the previous limitation.  For the purpose of examination, this limitation is considered to be a repetition of the previous limitation.
lean liquid” in claim 20 is a relative term which renders the claim indefinite. The term “lean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, a lean liquid is considered to be a liquid withdrawn from the middle of the high pressure column.
Claims 16, 21-22 are rejected as being dependent upon a rejected claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is dependent upon a cancelled claim.  For the purpose of examination, claim 17 is considered to be dependent upon claim 12.  Claims 18-22 are rejected as being dependent upon a dependent claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampp (US PG Pub 20030110796), hereinafter referred to as Rampp and further in view of Correia Anacleto et al (US PG Pub 20160223254) and Nguyen (US PG Pub 20010029751), hereinafter referred to as Nguyen.

With respect to claim 12, Rampp (Figures 1/2) teaches an air separation apparatus comprising:
 (b) a first column (high pressure column 106, paragraph 31), a main condenser evaporator (10, paragraph 31) and a second column (low-pressure column 107, paragraph 2), which are arranged in above sequence below one another, wherein the first column is operated at a higher pressure than the second column (as seen in figures 1 and 2 the 107 is above 10 which is above 106);
(c) an auxiliary evaporator having a liquefaction space space and a vaporization space, which is disposed below the bottom of the first column (side condenser 102 which has evaporation space where 
(d) a main heat exchanger (105, paragraph 34) disposed in between the first column and the auxiliary evaporator for indirect heat exchange between the compressed and purified feed air stream and return gaseous streams from the second column (as seen in Figure 1, 105 is between 106 and 102 in the vertical arrangement, paragraph 28 and 105 is responsible for heat exchange compressed and purified air against gaseous 21 and 23 from column 107, paragraph 34);
(e) means for introducing the compressed and purified feed air stream into at least the first column (the feed line for line 4 into 106);
(f) means for introducing at least a fraction from the first column into the second column (the feed line of 6 into 107, paragraph 31), 
(g) means for transporting a liquid oxygen stream from the main condenser evaporator into the vaporization space of the auxiliary evaporator, wherein at least part of the vaporized gaseous oxygen stream is warmed up in the main heat exchanger to form gaseous oxygen product and the remaining liquid oxygen stream is withdrawn as liquid oxygen product (liquid oxygen line 28 from the bottom of low pressure column 107 which can be considered the  same as the location of the main condenser, paragraph which is then sent to the side condenser and partially vaporized producing overhead 29 which is sent to the main heat exchanger and liquid product 31, paragraph 35),
means for providing refrigeration to the air separation to the air separation apparatus (turbine expansion of stream 33, paragraph 36).

Rampp does not teach a main air compressor and an air cooling unit in flow communication with an air purification unit to produce a compressed and purified feed air stream; however, Rampp does disclose the feed stream is compressed and purified (paragraph 31)

Correaia teaches that to send an air stream to a distillation system it is first compressed (3), cooled (cooler 5, which can be considered to be a functional equivalent to a water cooling tower as it is cooling the air stream in a cooler), and purified (adsorption unit 9) (paragraphs 49-51, figure 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Correia provide a compressor (which can be considered a main air compressor), cooler and adsorption unit to prepare the feed air of Rampp so as to provide the compressed and purified air since it has been shown that combining prior art elements to yield predictable results is obvious whereby it has been shown by Correia and old and well known way of providing compressed and purified air, it would have thus been obvious to have provided the air of Rampp that is compressed and purified by this method.

Rampp does not teach wherein the main heat exchanger is set up in a way that the return gaseous streams enter from the cold end at the top, and exit from the warm end at the bottom of the main heat exchanger.

Nguyen teaches that an integrated core for a heat exchanger can be designed with the warm end at the top of the cold end at the top (paragraph 20, integrated core 1 which includes heat exchanger section, paragraph 55).

Therefore it would have been obvious to a person having ordinary skill in the art to have had the cold end (the section with which the gaseous return streams flow in) in Rampp be the top of the main heat exchanger of the integrated heat exchanger block and the warm end to be the bottom based on the teaching Nguyen since it has been shown that choosing from a finite number of elements to yield predictable results (cold end at the top or warm end at the top of an integrated core) is obvious it would have been obvious therefore in Rampp to have had the cold end at the top as it is one of the two known configurations shown to be obvious by Nguyen.  As it is the integrated heat exchanger block of Rampp that is in this configuration, would result in the supercooling portion be at the top and the main heat exchanger portion be at the bottom with the return gaseous stream respectively entering each heat exchanger respectively at the top.



With respect to claim 14, Rampp teaches introducing a first part of the feed air stream into liquefaction space of the auxiliary evaporator and after partial or total condensation therein, further into a phase separator for separation into a gaseous feed air stream and a liquid feed air stream (the air liquefied in the condenser 102 is separated in 103, paragraph 31).

With respect to claim 15, Rampp as modified teaches further comprising a turbine expander for expanding a second part of feed air stream before it enters into the second column to provide refrigeration to the air separation apparatus (expansion in turbine 33 and passage of the expanded stream to 107).

With respect to claim 16, Rampp as modified teaches 12, wherein the second column, the main condenser evaporator, the first column, the main heat exchanger and the auxiliary evaporator are on top of one another in the above sequence and are housed in one cold box (this is the configuration as seen in Figure 1, inside the cold box 101, on top of one another as seen in the figure, paragraph 28).

With respect to claim 17, Rampp teaches a process for producing gaseous oxygen product under elevated pressure in the air separation apparatus according to claim 1 (Figures 1/2), comprising: 
(a) cooling a compressed and purified feed air stream in the main heat exchanger through indirect heat exchange with return gaseous streams from the second column followed by introducing at least part of gaseous feed air stream into the first column (cooled and compressed air 1 is fed into the main heat 
(b) separating the gaseous feed air stream into oxygen-rich liquid at the bottom of the first column and transporting said stream into the second column to form bottom liquid and waste nitrogen (106 forms bottom liquid which would be an oxygen stream which then sends said stream as 19 into a low pressure column, paragraph 33 and produces liquid oxygen 28, paragraph 35 and residual nitrogen 23, paragraph 34 which can be considered the same as waste nitrogen, called dirty nitrogen, paragraph 34), 
(c) condensing medium pressure gaseous nitrogen from the top of the first column against bottom liquid from the second column in the main condenser evaporator to form reflux for the first column and liquid oxygen (nitrogen 8 from the high pressure column, paragraph 32, which can be considered medium pressure nitrogen as it is above low pressure, is liquefied in 10 against liquid oxygen in the bottom of the column, paragraph 32 which produces stream 10 which is used to form reflux 11 and 16 as seen in the figure and liquid oxygen 28 is also withdrawn from that point of the low pressure column), 
(d) withdrawing liquid oxygen from the main condenser evaporator into the vaporization space of the auxiliary evaporator (liquid oxygen 28 is passed to side condenser 102) wherein at least part of the vaporized gaseous oxygen stream is warmed up in the main heat exchanger to form gaseous oxygen product and the remaining liquid oxygen stream is withdrawn as liquid oxygen product (side condenser 1092 produces liquid oxygen product 31 and gaseous oxygen 29 which is heated in the main heat exchanger); and (e) providing refrigeration to the air separation apparatus through expanding at least part of the compressed and purified feed air stream in a turbine expander before introducing it into the second column (partial air flow 32 is expanded at 33 and to the low pressure column, paragraph 36),
wherein the main heat exchanger is set up in a way that the return gaseous streams enter from the cold end at the top, and exit from the warm end at the bottom of the main heat exchanger (as modified the flows are from the top of the heat exchanger to the bottom).

With respect to claim 18, Rampp as modified teaches wherein the compressed and purified feed air stream is divided into at least a first part of feed air stream and a second part of feed air stream in the 

With respect to claim 19, Rampp as modified teaches wherein the second part of feed air stream is expanded in a turbine expander before being routed into the second column (32 is expanded in turbine 33, paragraph 36).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampp/Correia/Nguyen and further in view of Davidian et al. (US PG Pub 20140053601), hereinafter referred to as Davidian.

With respect to claim 20, Rampp as modified does not teach wherein a liquid nitrogen is removed from the first column and transported into the second column.  

Correia teaches that to form the reflux stream that is subcooled (43), a nitrogen rich liquid is withdrawn from the top of the medium-pressure column and cooled in the subcooler before passing as reflux. 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Correia to have withdrawn the liquid nitrogen that is cooled in the supercooler and sent to the top of the low pressure column of Rampp from the to have been withdrawn from the top of high pressure column as opposed to drawn off from the external return line of the overhead nitrogen stream since it has been shown to be obvious to substitute one known elements 

Correia does not teach a lean liquid are removed from the first column and transported into the second column.

Davidian teaches that in addition that a side liquid stream (29) can be withdrawn from the medium pressure column and cooled in the subcooler (33) and passed as a upper stream to the low pressure column (paragraph 93).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have removed a side liquid stream from the high pressure column of Rampp based on the teaching of Davidian and cooled it in the subcooling heat exchanger before passing it to the upper part of the low pressure column since it has been shown that combining prior art elements to yield predictable results is obvious whereby this would provide an additional reflux to the column increasing the separation within the high pressure column.

With respect to claim 21, Rampp as modified teaches wherein low pressure gaseous nitrogen is withdrawn from the second column (overhead nitrogen 21, paragraph 34).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampp/Correia/Nguyen/Davidian and further in Demski et al. (US PG Pub 20140223959), hereinafter referred to as Demski.



Rampp does not teach that the liquid feed air stream is subcooled in the subcooler before passing to the low pressure column.

Demski teaches that the liquid separated portion of a feed stream fed to the low pressure column is fed via a subcooling heat exchanger (paragraph 61).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Demski subcooled the stream (6) of liquid feed air of Rampp passed to the low pressure column in the supercooler since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing colder liquid to the middle of the column could allow for an increase in separation within the column or adjust the column properties in other ways to provide an overall benefit of operation, which method of providing the subcooled stream can be shown to be obvious.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763